The opinion of the Court was delivered by
Gibson, C. J.
A rule for notice of special matter under a general issue plea, conduces to fairness, and ought to be rigidly enforced; for if equivalents for compliance with it were to be accepted, it would gradually cease to be a rule at all. It would scarce be thought that a deposit of a formal notice in the prothonotary’s office would be a compliance with a rule which requires it to be given to the party; yet the case before us is not even as strong, for it contains nothing from which the nature of the defence could be learned, but an informal suggestion in the plea by reference to the affidavit of defence, which the plaintiff may have overlooked or forgotten; and if that were notice, what would there be *105to prevent actual knowledge of the facts from being so too? The consequence would be, nice distinctions, difficulties and perplexities, in place of the plain and practicable course prescribed in the rule. Service, in its ordinary acceptation, has regard to the person, where something else is not specified; indeed, the word implies it.
It is said, however, that whatever be the measure of compliance with the rule in a case to which it is distinctly applicable, yet that the defence of set-off is not within it, inasmuch as it may be given in evidence under the plea of payment which is special, and which is not required by the statute to be attended with notice. But payment, as it was pleaded here, with leave to give the special matter in evidence, is a very general and indefinite plea adapted in our practice to grounds of equitable defence in an action founded on a specialty, but sometimes, as in this instance, inaccurately pleaded to let in a set-off which is a legal defence to an action on a simple contract, and which belongs to the plea of payment proper. As an equitable plea, the former would clearly be within the reason of the rule; nor is the latter less distinctly so as a legal one, for the plaintiff would be as much in the dark as to the infinite particulars of an intended defalcation, as he would be in regard to those matters which might be urged before a chancellor on a bill for an injunction. In an action of assumpsit, to which there is no such thing as an equitable defence, the plea, having no other office than to make way for evidence of set-off or direct payment, is the same in substance, whatever the form; and whenever anything but direct payment is meant to be proved, it ought to be followed by notice of particulars. Why should notice of set-off be excluded from the rule by restraining it to the very letter, when its operation is found to be so very favourable to fairness in practice ? Every court is the proper tribunal to judge of the' meaning of its own rules; and we should be guided by a narrow interpretation did we overturn the decision of the Judge who tried the cause, sanctioned as it is by the concurrence of his brethren, and by principles of policy.
Judgment affirmed.